Title: From George Washington to Philip John Schuyler, 14 May 1781
From: Washington, George
To: Schuyler, Philip John


                        Dear Sir

                            Head Quarters New Windsor May 14th 1781
                        
                        The Letter which you did me the favor to write on the 4th instant has been duly received. I am glad to find
                            that you have received the necessary papers, & are entering upon the measures for intercepting the Enemy’s
                            communications—I hope you will be enabled by the assistance of the person proposed (if he is found sufficiently faithful
                            & intelligent) to prosecute those measures to good effect; because I think the intelligence obtained thro’ that
                            channel may be depended upon, & will eventually be of very great consequence to us. Much, I apprehend, is to be
                            dreaded from the predatory incursions of the Enemy this Campaign—to be apprised of their designs, and guarded against
                            them, at all points, as far as possible, will tend most essentially to disconcert their Plans & protect our
                            Frontiers.
                        As to the disposition of the Vermontese, I know nothing of it, but from general discription—at present, they
                            are at least, a dead weight upon us—it is greatly to be regretted they are not, by some means or another, added to our
                            scale; as their numbers, strength, & resources, would certainly preponderate very considerably, and make the Enemy
                            extremely cautious how they advanced far in that quarter. The bulk of the People, I am persuaded, must be well affected;
                            should it be otherwise with any of the individuals, I ardently wish they may be detected in their vilainy, &
                            brought to the punishment they deserve.
                        I have been exceedingly distressed, by the repeated accounts I have received of the sufferings of the Troops
                            on the frontier, & the terrible consequences, which must ensue unless they were speedily supplied—What gave a
                            particular poignancy to the sting, I felt on the occasion, was my inability to afford relief. Such partial Supplies however as were on hand, to the very last Barrel of Meat, I ordered instantly to be sent, and have promised General Clinton,
                            what further succour, the States will enable me to give. Major General Heath hath gone to the several Eastern States, to
                            enforce my pointed representations—rouse them to more vigorous exertions, & to make arrangements for supplies
                            during the whole Campaign, I cannot but hope this measure, will be attended with success. I am Dr Sr.

                    